672 N.W.2d 549 (2003)
In re APPLICATION FOR TERMINATION OF PROBATION OF Steve G. HEIKENS, a Minnesota Attorney, Registration No. 124394.
No. C3-90-432.
Supreme Court of Minnesota.
December 23, 2003.

ORDER
On January 25, 1994, respondent Steve G. Heikens was suspended from the practice of law for a minimum of three years, with that suspension to be retroactive to March 27, 1990, reinstated to the practice of law and placed on supervised probation until further order from this court. In re Heikens, 509 N.W.2d 919 (Minn.1994).
The Director of the Office of Lawyers Professional Responsibility has filed a motion for termination of respondent's probation. The Director indicates that respondent has complied with all conditions of his probation and that the parties agree that respondent's probation should be terminated.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Steve G. Heikens' public probation be, and the same is, terminated effective immediately.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice